                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Melissa Harris,                                    Case No. 18-cv-1424 (SRN/SER)

               Petitioner,

 v.                                                MEMORANDUM OPINION
                                                 AND ORDER ADOPTING REPORT
 Warden Barnes,                                   AND RECOMMENDATION OF
                                                      MAGISTRATE JUDGE
               Respondent.


Melissa Harris, 26828-076, FCI-Waseca, P.O. Box 1731, Waseca, Minnesota 557093,
pro se.

Ana H. Voss & Ann M. Bildtsen, United States Attorney’s Office, 300 South 4th Street,
Suite 600, Minneapolis, Minnesota 55415, for Respondent.


SUSAN RICHARD NELSON, United States District Judge

       This matter comes before the Court on the Objection (“Objection”) [Doc. No. 5]

of Petitioner Melissa Harris to Magistrate Judge Steven Rau’s Report and

Recommendation (“R&R”) dated June 20, 2018 [Doc. No. 2]. In the R&R, Magistrate

Judge Rau recommended that Petitioner’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 [Doc. No. 1] be denied. For the reasons set forth below, and after a de

novo review, this Court overrules Petitioner’s Objection, adopts the R&R in its entirety,

and denies the Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.

I.     Background

       In 2008, Petitioner pled guilty to conspiracy to defraud the United States and

related offenses and was sentenced to 102 months imprisonment. United States v. Harris,
                                             1
No. 2:14-CR-20109-1 (STA) (W.D. Tenn.). The sentencing judgment also imposed over

$1 million in restitution obligations, in monthly installments equal to 10 percent of gross

monthly income, both during and after her term of imprisonment. Id.

       After her conviction, Petitioner filed an unsuccessful petition for writ of habeas

corpus in the Western District of Tennessee, where she had been sentenced. Id. In that

case, she argued that certain changes to the Sentencing Guidelines should be applied to

her sentence and that she should be permitted to delay her restitution obligation until after

she is released from prison. Id.

       On May 14, 2018, Petitioner petitioned this Court for a writ of habeas corpus

under 28 U.S.C. § 2241 regarding the same claims that she had previously raised in the

Western District of Tennessee. After reviewing Petitioner’s claims, the magistrate judge

found that Petitioner “can have no more success here than she had in the Western District

of Tennessee.” (R&R at 2.)1 This Court adopted the R&R in its entirety as the Petitioner

had not filed any objections. (Order of July 10, 2018 [Doc. No. 3].)

       However, on July 12, 2018, Petitioner filed her belated Objection to the R&R

arguing for a third time that changes to the Sentencing Guidelines should be applied to

her sentence and that she should be permitted to delay her restitution obligation until after

she is released from prison. (Pet’r’s Obj. at 3–4.) The Court will consider the late-filed

objection, but nonetheless agrees with the magistrate judge’s R&R, overrules Petitioner’s


1
 The petition is before the Court pursuant to Rule 4 of the Rules Governing Section 2254
Cases in the United States District Courts. Although Petitioner’s petition was not brought
under 28 U.S.C. § 2254, the Rules Governing Section 2254 Cases may nonetheless be
applied. See Rule 1(b).
                                              2
Objection, and adopts the R&R in its entirety.

II.    Discussion

       A.     Standard of Review

       Upon issuance of an R&R, a party may “serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). The objections

should specify the portion of the magistrate judge’s [R&R] to which objections are made

and provide a basis for those objections.” Mayer v. Walvatne, No. 07-cv-1958

(JRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008). Then, the district court

will review de novo those portions of the R&R to which an objection is made, and it “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); D. Minn. LR

72.2(b)(3).

       B.     Analysis

       Any amendments to the Sentencing Guidelines that Petitioner seeks to invoke are

not available to prisoners who sentences have already become final. See U.S.S.G.

§ 1B1.10. Petitioner does not specify which Guidelines amendment she seeks to invoke.

However, Amendments 791 and 792 seem to be the most plausible as they revised

U.S.S.G. § 1B1.10, the provision by which Petitioner was sentenced. But neither of those

amendments were made retroactive. See, e.g., United States v. Egwuekwe, 668 Fed.

App’x 421 (3d Cir. 2016) (per curiam) (“[T]he Sentencing Commission has not listed the

Amendments []791 or 792 in U.S.S.G. § 1B1.10(d) as amendments that apply

retroactively.”); see also United States v. Burkett, No. 6:13-CR-60033, 2016 WL

                                             3
5897782, at *2 (W.D. Ark. Aug. 16, 2016), report and recommendation adopted, No.

6:13-CR-60033, 2016 WL 5886892 (W.D. Ark. Oct. 6, 2016); Morgan v. United States,

No. 14-00044-01-CR-W-DGK, 2016 WL 9046786, at *3 (W.D. Mo. May 2, 2016).

       Moreover, Petitioner cannot protest her restitution obligation in a petition for writ

of habeas corpus under 28 U.S.C. § 2241 because it in “no way challenges [her]

custody.” Satterfield v. Scibana, 275 F. App'x 808, 810 (10th Cir. 2008); see also

Campbell v. United States, 330 F. App'x 482, 483 (5th Cir. 2009); Lara v. Smith, 132 F.

App'x 420, 421 (3d Cir. 2005). And even if Petitioner were allowed to question her

restitution obligation in a petition for writ of habeas corpus under 28 U.S.C. § 2241, she

certainly cannot do so unless it is an exceptional circumstance. Sample v. Roal, No.

CIV.09-1943(PAM/JJK), 2010 WL 2131002, at *4 (D. Minn. Mar. 1, 2010), report and

recommendation adopted, No. CIV.09-1943(PAM/JJK), 2010 WL 2131003 (D. Minn.

May 24, 2010). But Petitioner has neither provided a substantive basis to conclude that

her restitution obligations are unlawful nor one to show that her restitution obligations are

so exceptional as to justify habeas corpus relief from her non-custodial obligation.

       In conclusion, after a de novo review of all the files, records, and proceedings

herein, this Court agrees with the magistrate judge that Petitioner’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 should be denied. Accordingly, this Court

overrules Petitioner’s Objection and adopts the R&R in its entirety.

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

                                              4
      1. Petitioner Harris’s Objection [Doc. No. 5] is OVERRULED;

      2. Magistrate Judge Rau’s R&R [Doc. No. 2] is ADOPTED in its entirety;

      3. Petitioner Harris’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

         [Doc. No. 1] is DENIED; and

      4. This action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 16, 2018                       s/ Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                           5
